Case 1:20-cv-01083-JTN-PJG ECF No. 6, PageID.361 Filed 11/13/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,                  Civil Action No.: 20-cv-01083

                  Plaintiffs,             Honorable Janet T. Neff

       v.

JOCELYN BENSON, in her capacity
as Michigan Secretary of State; et al.,

                  Defendants.




  MOTION BY NON-PARTIES MICHIGAN STATE CONFERENCE
  NAACP, WENDELL ANTHONY, YVONNE WHITE, AND ANDRE
WILKES TO INTERVENE AND FOR LEAVE TO FILE A RESPONSIVE
    PLEADING ON THE SAME SCHEDULE AS DEFENDANTS


              EXPEDITED CONSIDERATION REQUESTED
Case 1:20-cv-01083-JTN-PJG ECF No. 6, PageID.362 Filed 11/13/20 Page 2 of 4




      Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Michigan

State Conference NAACP (“NAACP-MI”) and Wendell Anthony, Yvonne White,

and Andre Wilkes (together, the “individual Applicants”) (collectively,

“Applicants”) respectfully move to intervene in this case and become Defendants.

      Applicants seek intervention as of right under Rule 24(a)(2) or, alternatively,

permissive intervention under Rule 24(b)(1)(B). This motion is based upon the

Memorandum filed herewith as Exhibit 1.

      Applicants request expedited consideration of this motion, because the Plaintiffs’

Complaint seeks an injunction prohibiting the Defendants from certifying the results of

the November 3, 2020, General Election. The deadline for Michigan to avail itself of

the “safe harbor” for its presidential electors by certifying the results of the election is

December 8, 2020, 3 U.S.C. § 5; see Bush v. Gore, 531 U.S. 98, 110 (2000); and the

date on which those electors are to give their votes is December 14, 2000, 3 U.S.C. § 7.

      WHEREFORE, Applicants respectfully request that this Court grant its

motion to intervene as of right, or in the alternative, grant permissive intervention,

and that the Court grant Applicants leave to file a pleading on the date upon which

Defendants must file a pleading in response to the Complaint.


Dated: November 13, 2020             Respectfully submitted,




                                           2
Case 1:20-cv-01083-JTN-PJG ECF No. 6, PageID.363 Filed 11/13/20 Page 3 of 4



                                /s/ Eugene Driker
                                Eugene Driker (P12959)
                                Stephen E. Glazek (P23186)
                                Barris, Sott, Denn & Driker, P.L.L.C.
                                333 West Fort Street, Suite 1200
                                Detroit, MI 48226
                                (313) 965-9725
                                edriker@bsdd.com
                                sglazek@bsdd.com


                                Kristen Clarke
                                Jon Greenbaum
                                Ezra Rosenberg
                                LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER
                                LAW
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8300
                                kclarke@lawyerscommittee.org
                                jgreenbaum@lawyerscommittee.org
                                erosenberg@lawyerscommittee.org


                                         Counsel for Proposed Intervenor-
                                         Defendants




                                    3
Case 1:20-cv-01083-JTN-PJG ECF No. 6, PageID.364 Filed 11/13/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on this date, the foregoing memorandum of law in support

of motion to intervene was filed electronically and served on Plaintiffs’ counsel of

record via the ECF system of the U.S. District Court for the Western District of

Michigan; and via e-mail on counsel for defendants.



Dated: November 13, 2020

                                             /s/ Eugene Driker




                                        4
